DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, 12, 19 and their dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious establishing a plurality of spherical radar reflectors at a plurality of locations exterior a vehicle equipped with the vehicular sensing system; wherein the vehicular sensing system at the equipped vehicle comprises a plurality of radar sensors disposed at the vehicle so as to have respective fields of sensing exterior of the vehicle, and wherein each radar sensor of the plurality of radar sensors comprises a plurality of transmitters that, during operation of the respective radar sensor, transmits radio signals via a plurality of antennas, and wherein each radar sensor of the plurality of radar sensors comprises a plurality of receivers that receive radio signals via the plurality of antennas, and wherein the received radio signals are transmitted radio signals that are reflected from an object present in the field of sensing of the respective radar sensor; wherein the vehicular sensing system at the equipped vehicle comprises a controller, the controller comprising a data processor that processes received radio signals received by the plurality of receivers of each radar sensor of the plurality of radar sensors; wherein, with the plurality of spherical radar reflectors each established at the location exterior the vehicle, the respective location for each spherical radar reflector relative to the vehicle comprises a location where the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648